IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 38506

STATE OF IDAHO,                                   )     2011 Unpublished Opinion No. 693
                                                  )
       Plaintiff-Respondent,                      )     Filed: November 10, 2011
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
JUAN MANUEL ACEVEDO,                              )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of five years, for conspiracy to traffic in marijuana,
       affirmed.

       Molly J. Huskey, State Appellate Public Defender; Elizabeth Ann Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GRATTON, Chief Judge; LANSING, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Juan Manuel Acevedo pled guilty to conspiracy to traffic in marijuana. Idaho Code
§§ 37-2732B(a)(1)(B), 18-1701. The district court sentenced Acevedo to a unified term of
fifteen years, with a minimum period of confinement of five years. Acevedo appeals asserting
that the district court abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                 1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Acevedo’s judgment of conviction and sentence are affirmed.




                                                   2